Citation Nr: 0301303	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  93-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lower back condition 
with left leg nerve involvement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972 in the United States Navy.  Annual 
Statements of Service History reflects that the veteran 
served in the Navy Reserves from January 1971 to January 
1977 and from January 1986 to January 1991.  A Report of 
Separation and Record of Service reflects that the veteran 
served in the Army National Guard of Tennessee from May 
1985 to January 1986.  The veteran had several periods of 
inactive duty from training and was directed to report for 
active duty for training with pay on October 28, 1990 for 
sixteen days.  
 
This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  Following a November 
1996 remand for additional development, the Board rendered 
a decision in March 2000 denying entitlement to service 
connection for the veteran's back and leg disorder.  The 
veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court) and, in May 2001, 
the Court issued an Order that vacating and remanding the 
Board's March 2000 decision. 

The veteran was afforded a hearing before a member of the 
Board in November 1993.  In July 2002, the veteran was 
advised that the Member of the Board who conducted his 
November 1993 hearing is no longer employed by the Board.  
The veteran was advised of his right to another hearing 
before another Member of the Board.  In August 2002, the 
veteran declined an additional hearing.

The veteran requested and was scheduled for a hearing 
before a hearing office at the RO in April 1999.  The 
veteran failed to report for the scheduled hearing.  



FINDINGS OF FACT

1.  The veteran's back disorder existed prior to his 
active duty for training service.

2.  The veteran's back disorder did not increase in 
disability during his active duty for training service.


CONCLUSION OF LAW

The veteran's back and leg condition was not aggravated by 
his active duty for training.  38 U.S.C.A. §§ 101, 1110, 
1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

First, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was informed of the laws, regulations, and 
evidence pertinent to establishing the benefit sought on 
appeal via the January 1993 Statement of the Case (SOC), 
the March 1998 Supplemental SOC (SSOC), and a September 
2002 letter.  The September 2002 additionally informed the 
veteran that VA would try to help him by getting such 
things as medical records, employment records, or records 
from other government agencies but that he had to give 
enough information about the records so that a request 
could be made.  He was also informed that it was his 
responsibility to make sure that the records were 
received.  The Board finds that VA's duties to assist the 
claimant and to notify him of the evidence necessary to 
substantiate his claims has been satisfied.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  In the 
instant case, the veteran's service medical records, 
private treatment records, VA examination report, and 
etiology opinions have been associated with the claims 
folder.  Also of record is a transcript of the veteran's 
November 1993 hearing.  The veteran has identified no 
additional evidence.  Therefore, the Board concludes that 
no further assistance to the veteran regarding development 
of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II. Service Connection 

The veteran contends that he is entitled to service 
connection for his current back and leg condition as he 
aggravated his back disorder during active duty for 
training in 1990.

Legal Criteria

Only "veterans" are entitled to VA compensation under 
38 C.F.R. §§ 1110 and 1131 (West Supp. 2002).  To 
establish status as "veteran" based on active duty for 
training (ACUDTRA), a claimant must establish that he was 
disabled resulting from an injury incurred in or disease 
contracted during the line of duty during that period of.  
38 U.S.C.A. §§ 101(2), (24) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not 
entitled to the presumptions of soundness or aggravation 
as to that claim.  Paulson v. Brown, 7 Vet. App. 466, 470-
71 (1995).  Nor is the claimant entitled to the benefit of 
the legal presumptions pertaining to service connection 
for certain disabilities.  Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).

Once a claimant has carried the initial burden of 
establishing "veteran status" or that the person upon 
whose military service the claim is predicated has 
"veteran status," he is entitled to compensation for a 
disability resulting from personal injury suffered in or a 
disability contracted in the line of duty, or for 
aggravation of a preexisting injury suffered in the active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  In the 
case of aggravation, the pre-existing disease or injury 
will be considered to have been aggravated where there is 
an increase in disability during service.  See 38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  The 
Court has held that intermittent or temporary flare-ups of 
a pre-existing injury or disease during service do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Factual Background: Testimonial Evidence

In December 1991, the veteran filed his claim for 
entitlement to service connection for a lower back injury, 
inclusive of left leg nerve damage, as a result of an 
injury which occurred due to heavy lifting during rapid 
runway repair in November 1990.  In his December 1992 
notice of disagreement, the veteran clarified his claim 
indicating that he was seeking service connection based on 
aggravation of his back condition, contending that he did 
not previously have a herniated disc.

In statements and hearing testimony, the veteran reported 
that he began working as a nursing assistant at the VA 
Medical Center (VAMC) in Johnson City, Tennessee in 1979, 
and that due to various employment activities he suffered 
from pulled muscles and back strain on several occasions.  
According to the veteran, he awoke with pain in his legs 
in 1985 and went to Johnson City Medical Center.  X-rays 
showed no abnormalities.  Subsequently, he began to see a 
chiropractor, Dr. Lonnie Jackson on a regular basis.  Dr. 
Jackson performed adjustments that alleviated the pain.  
In approximately 1989, he fell while hanging tobacco in a 
tobacco barn and the pain resumed.  He returned to the 
chiropractor and obtained relief.  The veteran stated that 
when he reported for active duty for training at the end 
of October 1990, he verbally informed the medical 
personnel that he had pulled muscles in his back, and was 
told to put this on the form.  He was sent on a duty of 
runway repair, which involved lifting, pulling and 
bending.  After five days, his back pain increased and he 
sought treatment, but was not seen by a physician.  After 
three days of training at the firing range, he could 
barely move, and he again sought medical treatment.  
According to the veteran, a physician told him that he did 
have something wrong with his back and legs, and removed 
him from duty.  He was advised to have a CT scan or MRI 
when he got home.  The veteran maintains that the activity 
during training significantly worsened his condition, and 
that he previously did not have a ruptured disc or damage 
in his legs.

Factual Background: Medical Evidence

Private medical records from Johnson City Medical Center 
Hospital, dated in March 1985, reveal that the veteran 
complained that 8 days prior he had turned in bed and had 
a sudden onset of low back pain with radiation down his 
left leg and numbness in the foot.  The impression was a 
herniated nucleus pulposus.  X-ray showed a normal 
lumbosacral spine.  

Private medical records, from Lonnie L. Jackson, D.C., 
show treatment beginning in March 1985.  The veteran 
complained of pain in his left leg from his hip to his 
foot.  Dr. Jackson performed chiropractic procedures on 
the veteran from 1985 through 1986 and from February 1989 
through 1990.

At a September 22, 1990 medical examination for active 
duty, the musculoskeletal system was normal.  The veteran 
reported no history of back pain or swollen or painful 
joints.  The veteran described his overall health as good.  
On October 21, 1990, the veteran certified that there had 
been no adverse change in his physical condition since his 
last examination.

A November 7, 1990 service medical record reflects that 
the veteran reported pain in the posterior aspect of his 
left hip, radiating down to his mid thigh.  The pain was 
made worse by lifting.  The veteran reported a history of 
an injury in September 1989 while hanging tobacco when he 
fell and felt a pulling sensation in this same area.  He 
had been told that he might have a herniated disc.  On 
physical examination, there was no deformity or point 
tenderness detected, and the veteran had full range of 
motion.  The assessment was herniated nucleus pulposus 
with complaints of secondary radiculopathy.  

A November 13, 1990 medical record reveals that the 
veteran complained of back pain with initial onset five 
years prior and that an orthopedist at the emergency room 
had told him he had a ruptured disc.  The assessment was 
possible left sciatica and possible left peripheral 
neuropathy.  The veteran was put on a limited duty to 
include no marching or lifting.

In a December 1990 physical qualification evaluation for 
mobilization, the veteran gave a history of injuring 
himself playing softball five years prior and stated that 
he was bedridden for two weeks.  He also described the 
incident in September 1989, and stated that he was told he 
had a disc problem and surgery was recommended. He 
complained of pain in the lumbosacral area with radiation 
through the buttock into the posterior thigh to the knee 
with numbness down the thigh to the lateral foot.  On 
examination, there was mild tenderness of the left 
lumbosacral junction and mild spasm.  There was sensory 
asymmetry and questionable weakness of the foot extensor.  
The assessment was that the examination was equivocal but 
the herniated nucleus pulposus was a major differential.  
He was determined to be not physically qualified for 
mobilization.  

A December 1990 CT scan of the lumbar spine revealed 
findings of facet joint degenerative change, with some 
narrowing of intervertebral foramina and some disc space 
bulging at the L4-5 and L5-S1 interspaces.

In a December 1990 statement, the Chief of Orthopedic 
Surgery at the Johnson City VAMC determined that the 
veteran had neurological evidence of L5-S1 ruptured disc 
and that the veteran was unable to perform active duty at 
this time.  

The claims file reflects that the veteran continued to 
obtain treatment Dr. Jackson, throughout the 1990's.  An 
April 1998 letter from J. Brion Jones, D.C. of the offices 
of Dr. Jackson indicated that the veteran received 
treatment for low back syndrome, complaints of pain in the 
cervical and thoracic spine, and left ulnar nerve 
neuropathy.  In a September 1998 letter, Dr. Jones stated 
that the veteran had been a patient of the clinic since 
1990 and was being treated for various musculoskeletal 
conditions.  According to Dr. Jones, the veteran also 
suffered recurrent symptoms due to a disc injury, which 
had been aggravated on numerous occasions due to the 
veteran's job duties.

Medical records of the employee health clinic of the VAMC 
revealed that the veteran was treated on several occasions 
for numerous injuries and strains while engaged in his 
nursing assistant duties.  A June 1993 X-ray of the 
lumbosacral spine showed no evidence of fracture, and 
possible minimal narrowing of the intervertebral space at 
L5-S1.  An April 1995 X-ray showed lumbarization of the 
1st sacral segment, but considering this, the 
intervertebral joint spaces in the lumbar area and at the 
lumbosacral junction were normal.  The bones of the 
lumbosacral spine were well ossified and there was no 
evidence of degenerative changes or fractures.

At an August 1996 VA examination, the veteran reported 
experiencing low back pain and left lower extremity pain 
as a result of vigorous physical training in 1990.  He 
stated that CT scan at a VA hospital diagnosed him with 
lumbar disc disease.  He reported he declined surgery and 
sought chiropractic treatment.  The diagnoses included 
degenerative lumbosacral disc disease and probable sciatic 
nerve involvement of the left lower extremity.  The 
examiner stated it was his opinion that the patient had 
sciatica of the left lower extremity related to 
degenerative lumbosacral disc disease.  The examiner also 
indicated that from the history reported by the veteran, 
this appeared to have originated while the veteran was on 
active duty in 1990.

In order to help determine whether there was medical 
evidence of record reflecting a permanent worsening of the 
veteran's low back pathology during the periods in 
question in October and November 1990, the Board solicited 
a medical opinion from a VA medical expert.  In a 
September 1999 opinion, the examiner noted that the 
veteran had a suspected herniated lumbar disc in the 1980s 
and his symptoms only gradually got worse as he tried to 
function.  The examiner stated that the history as 
presented in the medical records indicated that the 
increased symptomatology post 1990 showed that a permanent 
worsening of his previous existing low back pathology.

However, in November 1999, the Board referred the case 
back to the medical expert because it (the Board) had 
posed the questions incorrectly the first time.  The Board 
pointed out that the veteran never argued that he suffered 
a substantial injury or significant impact trauma; rather, 
he argued that his rigorous physical training precipitated 
his symptomatology.  Also, the Board pointed out that the 
veteran had an evidentiary burden of establishing his 
claim, and therefore the question to be answered was 
rephrased.  Additionally, the Board requested 
clarification as to just when the increase in pathology or 
symptomatology began.

In the December 1999 opinion, the orthopedic expert stated 
that no injury took place in November 1990, but there was 
a subjective increase of symptoms; that it would not be 
unusual for someone with pre-existing disease to have 
increased back symptoms while carrying out the rigors of 
training; that the increase in symptoms does not mean 
there was a worsening of the underlying already 
preexisting discogenic disease; and that temporary 
aggravation would normally be expected. The examiner 
amended his previous opinion stating that "it appears that 
during the short tour of duty there was a temporary 
aggravation of the pre-existing problem and there was no 
true pathological worsening of the underlying disc disease 
in a short time frame."

Legal Analysis

In the instant case, the veteran served on active duty in 
the United States Navy from January 1971 to December 1972 
and qualifies for "veteran" status for any disabilities 
arising from injuries or diseases incurred during that 
period of service.  See 38 C.F.R. §§ 3.1(d), 3.6(a) 
(2002).  As such, the Board has referred the claimant as 
"veteran" throughout this opinion.  The use of the term 
"veteran" does not relieve the claimant from establishing 
"veteran" status for his current claim nor does the usage 
of the term imply that that veteran has in fact achieved 
"veteran" status for his current claim.  The current 
conditions did not arise from his period of active duty.  
Instead, the current claim arose from the veteran's 
service in the Navy Reserves in 1990.  During the time 
period in question, the evidence of record revealed that 
the veteran reported for 16 days of ACUDTRA with pay on 
October 28, 1990.  Accordingly, the veteran must establish 
"veteran" status for this period.

After careful consideration of the entire evidentiary 
record, the Board concludes that the veteran had a pre-
existing back and left leg disorder prior to ACUDTRA in 
October and November of 1990.  There is ample evidence 
that the veteran was treated for repeated lumbar muscle 
strains by Dr. Jackson during 1985-1986 and 1989, and that 
the veteran also experienced acute exacerbations on 
multiple occasions, including the March 1985 episode, when 
he was treated at Johnson City Medical Center after 
twisting in bed, and the 1989 episode when he fell in a 
tobacco barn.  There was also mention of a softball injury 
to the back at some point in the period between 1985 and 
1990.  In fact, the veteran has stated that he informed 
service medical personnel that he had a history of back 
problems, although this is not documented on the September 
1990 report of medical history wherein the veteran 
reported no history of back pain.  The Board concludes 
that, despite the lack of written documentation in his 
service medical records, the veteran had a chronic low 
back disorder, with radiation to the left lower extremity, 
at the time he went on ACUDTRA in late 1990.

Accordingly, as the veteran had a pre-existing condition 
at the time the training period began, he must establish 
that the condition underwent a permanent worsening of the 
underlying pathology as a result an injury incurred in or 
a disease contracted during the training activities he 
performed in October and November 1990.  The Board finds 
there is no probative medical evidence to this effect.  
Rather, it appears that the veteran's condition 
temporarily worsened due to the strenuous activity, but 
later returned to its baseline level of symptomatology 
shortly after the period of ACUDTRA ended.  According to 
the statements of the veteran's treating chiropractor, it 
appeared that the veteran's chronic low back disorder 
worsened over the years; however, the evidence of record 
reveals this worsening has been a gradual process due to 
the fact that the veteran has degenerative disc disease 
and incurred numerous muscle strains during the course of 
his employment and other activities throughout the 1990s.  

The veteran argues that evidence shows he incurred a 
herniated disc during his 1990 training duties.  He points 
to the fact that he missed only one day of employment 
prior to his 1990 training and missed 10 days subsequent 
to his training duties as evidence that his herniated disc 
occurred during training duties.  The Board finds that the 
evidence does not support this conclusion.  There was no 
radiographic evidence from the period between 1985 and 
1990, and it is a matter of record that the veteran had at 
least one back injury in that time period, during which he 
could have incurred a herniated disc.  Moreover, the 1990 
CT scan did not definitively determine that the veteran 
even had a herniated disc.  Moreover, X-rays taken at the 
VAMC in 1993 and 1995 did not reflect a herniated disc.

Additionally, the August 1996 statement of the VA examiner 
is not probative evidence that the condition is related to 
the veteran's training duties in the Navy Reserves because 
that conclusion was entirely based on history reported by 
the veteran.  A bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Statements by 
the veteran, to the effect that he suffered a herniated 
disc during training activities, do not constitute 
competent medical evidence.  Although the veteran reported 
that he worked as a nursing assistant, there is no 
evidence of record that he is competent to give a medical 
opinion on diagnosis or etiology of a disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In contrast, an orthopedic expert, in a December 1999 
amended opinion, stated that no injury took place in 
November 1990 and that "it appears that during the short 
tour of duty there was a temporary aggravation of the pre-
existing problem and there was no true pathological 
worsening of the underlying disc disease in a short time 
frame."  As this opinion is consistent with the medical 
evidence of record, the Board finds the orthopedic 
expert's opinion to be probative to the issue at hand.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per 
curiam, 78 F.3d (Fed. Cir. 1996) (table).  Accordingly, 
the Board concludes that the evidence of record does not 
support a conclusion that the veteran suffered an injury 
while on ACUDTRA that worsened his pre-existing back and 
left leg condition beyond the normal progression of the 
disability.  The Board notes that the veteran's 
representative has asserted that probative value should 
not be assigned to the orthopedic expert's opinion as his 
opinions are contradictory.  The Board does not agree with 
this assertion.  The orthopedic expert's opinions, when 
read together, do not contradict one another.  Instead, 
the second opinion merely clarifies and is more on point 
to the specific issue at hand than the first, and, as 
such, is material evidence.

In brief, the evidence does not show that the pre-existing 
lower back condition with left leg nerve involvement was 
aggravated beyond the normal progression of the condition 
during his ACUDTRA.  See Paulson v. Brown, 7 Vet. App. 466 
(1995); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
Therefore, the Board finds that service connection is not 
warranted.  See 38 C.F.R. § 3.306 (2002).  Accordingly, 
the Board concludes that the preponderance of the evidence 
weighs against the veteran's claim for service connection 
for a back condition with left leg nerve involvement.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West Supp. 2002).  The Board 
considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence 
is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).


ORDER

Service connection for a lower back condition with left 
leg nerve involvement is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

